Citation Nr: 1017717	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder, 
including depressive reaction.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for right ear hearing loss.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression and bipolar disorder.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for a lung disorder, 
claimed as secondary to chemical burns.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
June 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which, in pertinent part, denied the Veteran's claim for 
service connection for a lung condition secondary to chemical 
burns and his petitions to reopen his claims for service 
connection for a psychiatric disorder (including depressive 
reaction and posttraumatic stress disorder (PTSD)) 
and right ear hearing loss.  

In September 2008, as support for these claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - commonly referred to as a 
Travel Board hearing.  During the hearing, the Veteran 
clarified that his psychiatric disorder most recently had 
been diagnosed as bipolar disorder, so he withdrew his claim 
for PTSD.  38 C.F.R. § 20.204 (2009).  See also Clemons v. 
Shinseki, 23 Vet App 1 (2009) (indicating the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Also during that September 2008 hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  As well, following the hearing, the Board 
held the record open for 30 days to give the Veteran time to 
obtain and submit still other supporting evidence, but he 
never did.  These additional records purportedly concerned a 
hearing test at the VA Medical Center (VAMC) 
in Biloxi, Mississippi, and a consequent prescription for 
hearing aids.  In any event, the Board is granting his claim 
for right ear hearing loss even though he did not submit 
these additional records, as he had indicated he would.  And 
since the Board is granting this claim, the Board does not 
itself need to obtain these additional records.  
38 C.F.R. § 3.159(c)(2) and (c)(3).

In this decision, the Board is reopening the claims for 
service connection for a psychiatric disorder and right ear 
hearing loss on the basis of new and material evidence.  The 
Board will then also grant these claims on their underling 
merits.  However, the Board is remanding the remaining claim 
for service connection for a lung condition to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's July 2003 
decision denying his claim for service connection for a 
psychiatric disorder, additional evidence submitted since 
that decision relates to an unestablished fact necessary to 
substantiate this claim and raises a reasonable possibility 
of substantiating this claim.

2.  And although he also did not appeal the RO's September 
1996 decision denying his claim for service connection for 
right ear hearing loss, additional evidence submitted since 
that decision relates to an unestablished fact necessary to 
substantiate this claim and raises a reasonable possibility 
of substantiating this claim.

3.  There is probative (competent and credible) medical and 
other evidence of record for and against the Veteran's claim 
for service connection for a psychiatric disorder, so it is 
just as likely as not this disorder - currently diagnosed as 
bipolar disorder, is related to psychiatric symptoms he 
experienced while in the military that led to his 
hospitalization from January to March 1975 for a condition 
then diagnosed as passive-aggressive personality, passive-
dependent type with anxiety and depression.  

4.  Service connection already has been established for left 
ear hearing loss, and the most probative (competent and 
credible) medical evidence of record also indicates the 
Veteran's right ear hearing loss is related to his military 
service.


CONCLUSIONS OF LAW

1.  Although the RO's July 2003 rating decision denied 
service connection for depression, which, in the absence of a 
timely appeal, became final and binding on the Veteran, he 
since has submitted new and material evidence to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  Although the RO's September 1996 rating decision denied 
service connection for right ear hearing loss, which, in the 
absence of a timely appeal, became final and binding on the 
Veteran, he since has submitted new and material evidence to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2009).



3.  Resolving all reasonable doubt in his favor, the 
Veteran's psychiatric disorder - currently diagnosed as 
bipolar disorder, was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

4.  The Veteran's right ear hearing loss also was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Here, though, since the Board is reopening and then fully 
granting the Veteran's claims for service connection for a 
psychiatric disorder, namely bipolar disorder, and right ear 
hearing loss, there is no need to discuss whether there has 
been compliance with these notice-and-duty-to-assist 
provisions of the VCAA.  This is because even were the Board 
to assume, for the sake of argument, there has not been, this 
is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  These claims 
are being granted, regardless.



II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claims for a Psychiatric Disorder and Right Ear 
Hearing Loss

The RO first considered and denied the Veteran's claim for 
service connection for depressive reaction in a September 
1996 rating decision.  The RO denied the claim because, 
although his service treatment records showed he was 
hospitalized for passive-aggressive personality, passive-
dependent type and depression, there was insufficient 
evidence to establish the required linkage between the 
symptoms he had experienced in service and that treatment he 
had received in service and his then current, post-service, 
treatment and/or diagnosis.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (direct service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service).  

In July 2003, the RO reopened and reconsidered the Veteran's 
claim for service connection for depression, on the 
alternative premise that it was secondary to his service-
connected diabetes mellitus.  38 C.F.R. § 3.310(a) and (b) 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating 
service connection also is permissible on this secondary 
basis for disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected 
condition).  The RO denied the Veteran's claim in that 
supplemental decision because, although his diabetes mellitus 
was service connected, the evidence did not establish the 
required correlation or relationship between his then current 
psychiatric diagnosis and that service-connected condition, 
nor was there any evidence of depression during his service 
to otherwise warrant granting service connection on a direct-
incurrence basis.  The RO sent the Veteran a letter in July 
2003 notifying him of that decision and apprising him of his 
procedural and appellate rights.  But he did not file a 
timely notice of disagreement (NOD) to initiate an appeal of 
that decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The RO first considered and denied the Veteran's claim for 
service connection for right ear hearing loss in a March 1991 
rating decision.  The RO denied the claim because his right 
ear hearing acuity at the time was within normal limits, so 
he had failed to establish that he had this claimed 
disability, much less as a result of his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
claimed disability, to establish the Veteran at least has it, 
and that, without this minimum level of proof, there can be 
no valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for 
past disability).

In September 1996 the RO reopened and reconsidered the 
Veteran's claim for service connection for right ear hearing 
loss.  The RO again denied this claim, however, because there 
still was no evidence of in-service complaints or treatment 
of right ear hearing loss and no evidence of then current 
right ear hearing loss, that is, at the time of that 
September 1996 decision.  Id.  The RO sent the Veteran a 
letter in September 1996 notifying him of that decision and 
apprising him of his procedural and appellate rights.  But he 
again did not file a timely NOD to initiate an appeal of that 
decision, so it also is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

In December 2005, the RO denied the Veteran's petitions to 
reopen his claims for service connection for depressive 
reaction and right ear hearing loss, finding that no new and 
material evidence had been submitted as to either claim.  
However, this time he appealed the decision to the Board.



Since the RO has previously considered and denied these 
claims, and the Veteran did not timely appeal those earlier 
decisions, the first inquiry is whether new and material 
evidence has been submitted to reopen these claims.  38 
C.F.R. § 3.156(a).  And irrespective of whether the RO 
determined there was new and material evidence to reopen 
these claims, so, too, must the Board make this threshold 
preliminary determination, before proceeding further, because 
it affects the Board's jurisdiction to adjudicate each 
underlying claim on its merits, i.e., on a de novo basis.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that new and material evidence has not been submitted, 
then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-4.  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied 
claims); and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, 
then the Board must reopen these claims and review their 
former dispositions.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



A.  New and Material Evidence to Reopen the Claim for a 
Psychiatric Disorder

The RO's July 2003 denial of this claim is the most recent 
final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's July 2003 rating decision, new and material evidence 
would consist of competent evidence suggesting a correlation 
between the Veteran's claimed psychiatric disorder and his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The additional evidence submitted since that July 2003 RO 
rating decision includes a September 2008 letter from a 
private psychologist, Dr. B.C., providing a current diagnosis 
of bipolar I disorder with depressed mood and indicating this 
condition had its onset between 1970 and 1975 while the 
Veteran was in service.

This additional evidence is both new and material because it 
was not previously submitted to decisionmakers and, 
therefore, not previously considered, and because it relates 
to an unestablished fact necessary to substantiate this claim 
- specifically, by providing a current diagnosis of a mental 
disorder and relating it to the Veteran's military service.  
So this additional evidence raises a reasonable possibility 
of substantiating his claim for service-connection.  See 38 
C.F.R. § 3.156(a).  His claim, therefore, is reopened.


B.  New and Material Evidence to Reopen the Claim for Right 
Ear Hearing Loss

The RO's September 1996 denial of this claim is the most 
recent final and binding decision on this claim, so it marks 
the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of this claim in 
the RO's September 1996 rating decision, new and material 
evidence would consist of competent evidence of in-service 
complaints or treatment of right ear hearing loss or evidence 
of current right ear hearing loss.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  

The additional evidence submitted since that September 1996 
RO rating decision includes a November 2005 VA Compensation 
and Pension Examination 
(C&P Exam) report providing a diagnosis of bilateral (i.e., 
right and left) sensorineural hearing loss.

This additional evidence is both new and material because it 
was not previously submitted to decisionmakers and, 
therefore, not previously considered, and because it relates 
to an unestablished fact necessary to substantiate this claim 
- specifically, by providing a current diagnosis of the 
Veteran's claimed condition.  So this additional evidence 
raises a reasonable possibility of substantiating his claim 
for service connection.  See 38 C.F.R. § 3.156(a).  His 
claim, therefore, is reopened.  



III.  Whether the Veteran is Entitled to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic conditions, including psychoses and organic 
diseases of the nervous system (such as sensorineural hearing 
loss), will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 
28, 2006), a "psychosis" includes the following specific 
disorders:  brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 


within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Entitlement to Service Connection for a Psychiatric 
Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's May 2008 VA C&P Exam provides a diagnosis of 
bipolar I disorder.  So there is no disputing he has this 
claimed condition.  Therefore, the determinative issue is 
whether this disorder is attributable to his military service 
- and especially to his in-service psychological symptoms as 
he asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Board sees there are various other psychiatric diagnoses 
also of record, so not just of bipolar disorder.  However, as 
already alluded to, the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet App 1 (2009).

The essential basis of the Veteran's claim is that he 
experienced relevant psychiatric-related symptoms while in 
the military, as evidenced by his need for hospitalization, 
which, though diagnosed as something else during his service, 
were in actuality manifestations of his later diagnosed 
bipolar disorder.  See the transcript of his September 2008 
hearing testimony.  

The Veteran is competent, even as a layman, to proclaim that 
he experienced relevant psychiatric-related symptoms during 
his military service and during the many years since - 
including, for example, feeling depressed.  And his lay 
testimony in this respect is also credible because his 
service treatment records confirm he was admitted to a 
hospital in January 1975 for complaints of anxiety, 
depression, nausea, apathy, insomnia, and suicidal ideation.  
The report of this hospitalization indicates he was 
discharged in March 1975 with a diagnosis of passive-
aggressive personality, passive-dependent type with anxiety 
and depression.  So there is proof he experienced relevant 
symptoms while in service and received a pertinent diagnosis.  
The question remains, however, whether those symptoms and 
diagnosis in service were early indications or manifestations 
or other psychiatric disorders since diagnosed, including 
especially his bipolar disorder.  And medical evidence, as 
opposed to just his unsubstantiated lay testimony, is 
generally required to establish this necessary correlation.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  That is to say, to establish his entitlement to 
service connection, there also must be competent medical 
evidence linking his current psychiatric disorder to those 
symptoms and diagnosis in service.  See Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  There is competent 
medical evidence for and against the claim on this 
determinative issue.

On the one hand, the report of the Veteran's May 2008 VA C&P 
Exam provides an unfavorable opinion as to this purported 
relationship between his current psychiatric disorder and 
military service.  This exam report provides that his 
hospitalization in 1975 during service was due to an 
adjustment disorder.  This VA C&P examiner goes on to 
conclude that the Veteran's currently diagnosed bipolar 
disorder was not caused by or a result of his personality 
disorder diagnosis in service, but instead possibly may be 
related to a post-service traumatic brain injury.

Conversely, the September 2008 report provided from a private 
psychologist, Dr. B.C., concludes the Veteran's bipolar 
disorder began while he was in service, between 1970 and 
1975, leading to his 49-day hospitalization from January to 
March 1975.  So, in essence, this opinion indicates that 
based on the hospitalization report, it was the Veteran's 
first manic episode of his later diagnosed bipolar disorder.

In evaluating the probative value of these medical opinions 
for and against the claim, the Court has stated that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . . 
[and that] the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).



While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Board, however, may appropriately favor the opinion of 
one competent medical authority over another, provided that 
it offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  A physician's access to the claims file and 
the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative 
value of these opinions for and against the claim, the Board 
sees the record indicates that Dr. B.C. only had access to 
some of the Veteran's medical records and did not review his 
claims file in making her favorable determination, whereas 
the record shows the VA C&P examiner who submitted the May 
2008 report did review the claims file for the pertinent 
medical and other history in commenting unfavorably.  But 
see, too, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), 
wherein the Court discusses, in great detail, how to assess 
the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court holds that with 
respect to claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, there is no indication the favorable opinion in Dr. 
B.C.'s September 2008 report was compromised in any way by 
the history and limited medical records that provided the 
basis of that favorable opinion.  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  In this particular instance, there is no 
inherent reason to question the Veteran's credibility or the 
history that he provided to this doctor, which at least 
partly formed the basis of this favorable medical opinion, 
because the claimed 
in-service psychiatric-related symptoms and hospitalization 
are documented in the Veteran's service treatment records - 
the more relevant portions of which Dr. B.C.'s letter 
indicates she reviewed and, thus, considered in providing her 
favorable medical nexus opinion.



The Board therefore concludes the medical nexus evidence 
supporting the claim is just as probative as the medical 
nexus evidence against the claim.  That is to say, it is just 
as likely as not the Veteran's currently diagnosed bipolar 
disorder is related to the psychiatric-related symptoms that 
led to his hospitalization during service from January to 
March 1975 for a condition then diagnosed as passive-
aggressive personality, passive-dependent type with anxiety 
and depression.  His claim therefore must be granted with 
resolution of this reasonable doubt in his favor concerning 
this determinative issue of etiology.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Entitlement to Service Connection for Right Ear Hearing 
Loss

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according 
to VA standards, impaired hearing will only be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



The report of a November 2005 VA C&P Exam confirms the 
Veteran has the required diagnosis of right ear sensorineural 
hearing loss.  

His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
20
40
50

And his speech recognition score was 96 percent in his right 
ear. 

Consequently, there is no disputing the Veteran has right ear 
sensorineural hearing loss and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  This in turn means the 
determinative issue is whether this condition is somehow 
attributable to his military service - and, in particular, 
to excessive noise exposure, i.e., acoustic trauma, while in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise associated with his service aboard 
naval ships - particularly carriers, including noise from 
elevator motors, aircraft, grinders, and chippers.  
See the report of his November 2005 VA C&P Exam.  And the 
hearing loss in his left ear is already service connected on 
the basis of that documented acoustic trauma coincident with 
his military service.  So VA already has conceded that he was 
exposed to that type of excessively loud noise while in 
service.  And so, there is credible evidence he sustained the 
type of acoustic trauma claimed in service.

There still, however, needs to be competent medical nexus 
evidence establishing a link between his current right ear 
hearing loss disability and that noise exposure coincident 
with his military service.  See Savage, 10 Vet. App. at 495-
97.  

Prior to entering service, the Veteran was provided a pre-
induction hearing exam in March 1970.  The report of that 
exam indicates is pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
N/A
5

As already alluded to, the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993), (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  See, too, Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Therefore, based on the results of his enlistment 
exam, there is no indication he entered service with any pre-
existing right ear hearing loss.  See 38 U.S.C.A. §§ 1111, 
1137.  It therefore need not be determined whether there was 
aggravation of a pre-existing condition, because there was 
none.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The report of the Veteran's November 1989 retirement exam 
indicates his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
35

So by the time of his discharge from service, comparing these 
results to those from his pre-induction exam, he now had 
hearing loss in this ear in the 4,000 Hertz frequency.  He 
also now had marginal hearing acuity in this ear in the 
lesser 2,000 and 3,000 Hertz frequencies since it was just 
shy of the requirement for minimum hearing loss.  See again 
Hensley v. Brown, 5 Vet. App. 155 (1993), (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)) (the threshold for normal hearing is 
from zero to 20 decibels).  See, too, Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

The record does not contain any evidence of right ear 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in June 1990.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

But that notwithstanding, to establish his entitlement to 
service connection, it is not required that he have had a 
hearing loss disability when separating from service, 
or within one year after, according to the standards of 38 
C.F.R. § 3.385.  Instead, it is only required that he 
presently have sufficient hearing loss to meet the 
requirements of this regulation, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to his military service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran sustained 
acoustic trauma during service in his capacity as a sailor 
and has sufficient right ear hearing loss currently to be 
considered a disability by VA standards, there need only be a 
medically sound basis upon which to attribute his current 
right ear hearing loss to his military service in order for 
him to be entitled to service connection.  See id.



Concerning this, the report of the Veteran's November 2005 VA 
C&P Exam indicates his hearing loss, bilaterally, meaning in 
his right and left ears, is related to his military service.  
This VA examiner's report is thorough, well-reasoned, and 
based on an independent review of the relevant evidence and 
an objective clinical examination.  Hence, it has the proper 
foundation and predicate and, therefore, is entitled to a lot 
of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, 
the Board finds that the probative evidence of record 
establishes the Veteran's right ear hearing loss is related 
to his military service.  So he is entitled to service 
connection for this disability, especially resolving all 
reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a psychiatric disorder 
is reopened and granted.

The claim for service connection for right ear hearing loss 
also is reopened and granted.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Veteran asserts that he has had decreased lung capacity 
since being exposed to and inhaling caustic fumes during the 
painting of a barracks or hanger while he was in the 
military.  He says it has gotten so bad during the years 
since that he can no longer take a deep breath without 
experiencing shortness of breath ("panting").  See the 
transcript of his September 2008 hearing testimony.

The Veteran is competent, even as a layman, to proclaim that 
he experiences relevant respiratory symptoms - including, 
for example, shortness of breath.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
both during service and during the many years since, even 
where not corroborated by contemporaneous medical evidence).  
His lay testimony also must be credible, however, to 
ultimately have probative value, and he is not competent to 
provide a probative opinion on a matter requiring medical 
training and expertise - such as the appropriate diagnosis 
of a particular respiratory disorder and any potential 
relationship between his current symptoms and any exposure to 
chemicals he may have had during service, such as in the 
manner alleged.  38 C.F.R. § 3.159(a)(2).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

Further concerning this claim, the Veteran asserts that 
following his exposure to these toxic chemicals in service, 
he sought medical treatment in 1980 or thereabouts, but was 
treated only for his eyes.  See his September 2008 
hearing testimony.  His service treatment records show that, 
in March 1981, he received treatment for eye-related symptoms 
following "exposure to toxic substance (vapor)."  So there 
is credible indication he at least was exposed to toxic 
chemical fumes while in service as he asserts.  He has not 
been provided a VA C&P Exam, however, for medical comment 
concerning this alleged correlation between his current 
respiratory impairment and that exposure to toxic chemical 
fumes during his military service.  So a medical opinion 
concerning this must be obtained before deciding this claim  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA C&P Exam 
to assess the nature and etiology of his 
asserted respiratory disorder.  If a 
respiratory disorder is diagnosed, then a 
medical nexus opinion also is needed as to 
the likelihood (very likely, as likely as 
not, or unlikely) this disorder is related 
to his military service - and especially 
to his exposure to the toxic chemical 
fumes in 1981.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, may have detrimental 
consequences on this pending claim for 
service connection.  See 38 C.F.R. § 
3.655.



2.  Then readjudicate this claim in light 
of all additional evidence obtained.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


